internal_revenue_service appeals_office date sun org number date release certified mail dear department of the treasury employer_identification_number person to contact pex porioa sy erued all years uil dollar_figure we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements our final_determination is that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reason s you are not operated substantially for pleasure recreation or other nonprofitable purposes under sec_501 you provide substantial non-recreational services to your members who privately own their cottages on your land you maintain the road and preserve the plot of land that you own and ensure that structures on the land have clean drinking water your members do not use the plot of land and the structures located on it solely for recreational purposes your members own cottages on your land and your activities benefit your members in their capacities as homeowners by providing homeowners with road maintenance landscaping and clean drinking water you do not serve purposes of pleasure and recreation rather your activities are related to home or land ownership an organization that maintains a social_club for its members as described in sec_501 but also engages in activities that are not the function of a social_club is not exempt under sec_501 you are required to file federal_income_tax returns on forms file your returns with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours george poskitt appeals team manager enclosure publication
